DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 recites an apparatus comprising an emotion monitor to determine an emotional state of a user. The limitation of an apparatus comprising an emotion monitor to determine an emotional state of a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an apparatus,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “apparatus” language, “determine” in the context of this claim encompasses a user mentally determining the emotional state of another user. Similarly, the limitations of: identify and output are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 6.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – an apparatus. The apparatus is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an apparatus amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-5 and 7-25.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,211,157. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-25 of the pending application are encompassed by claims 1-26 of the US Patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9, 11-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0081210 A1 to Yeh et al. (hereinafter “Yeh”) in view of US Publication No. 2017/0030726 A1 to French et al. (hereinafter “French”).

Concerning claim 2, Yeh discloses a system comprising: 
a housing having a wearable form factor (paragraph [0039] – device may be a wearable computerized device such as e.g. computerized Internet-enabled watch); 
a user interface device (paragraphs [0039], [0040] - device can include one or more touch-enabled displays to interface with the user); and 
an emotional workout apparatus (paragraph [0084] - information may be used to determine a user's physical output, such as e.g. emotion recognition) including: 
a notifier communicatively coupled to the route selector, the notifier to output the workout route via the user interface device (paragraph [0057] – device instructs user how to proceed geographically to follow selected route).
Yeh discloses a database may store plurality of routes, and based on input received from a user, one or more routes may be prevented from being used if the user's biometric information including routes previously used and devices disclosed herein may dynamically change a user's planned route and select a route based on physical output of the user which may include emotion recognition using images from a camera (i.e., emotion monitor)) – see paragraphs [0047], [0058], [0059], [0082]-[0088], [0091]-[0093], [0100], however, Yeh lacks specifically disclosing and French discloses an emotion monitor to determine an emotional state of a user, a route selector communicatively coupled to the emotion monitor, the route selector to identify a workout route based on the emotional state of the user (paragraphs [0009]-[0012] – identifies new walking paths (i.e., workout route) based on the emotional state of the user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the selection of a route based on human emotion as disclosed by French in the system of Yeh in order to provide customized routes to a user, thereby making the system more user friendly.

Concerning claims 3, 7, 15, and 19, Yeh discloses wherein the emotional monitor to determine the emotional state of the user further includes inferring emotions from one or more of sensor information or user speech information, wherein the sensor information includes one or more of blood pressure signals, heart rate signals or sweat measurement signals, and wherein the user speech information includes one or more of words used in an input utterance or a prosody of the input utterance (paragraphs [0058], [0059], [0082]-[0085] - devices disclosed herein may dynamically change a user's planned route and select a route based on user’s biometric information and/or emotion monitoring).

Concerning claims 4, 8, 16, and 20, Yeh discloses wherein the route selector further including updating the workout route during a workout session that implements the workout route based on a change in the emotional state of the user (paragraphs [0058], [0059], [0084] - devices disclosed herein may dynamically change a user's planned route and select a route based on user’s biometric information and/or emotion monitoring).

Concerning claims 5, 9, 17, and 21, Yeh discloses wherein the route selector further including searching a list of previously stored routes for one or more tags associated with the emotional state of the user (paragraphs [0045], [0080], [0084] – [0087], [0089] – routes may be tagged, and device may search from routes that were stored locally on the device and database may store plurality of routes, and based on input received from a user, one or more routes may be prevented from being used if the user's biometric information including routes previously used).

Concerning claims 6, 14, and 18, see the rejection of claim 1.

Concerning claims 11 and 23, Yeh discloses wherein the road selector further creates the list of previously stored routes based on preconfigured routes and associated tags shared by a plurality of users (paragraphs [0080]-[0089] – routes may be tagged, and device may search from routes that were stored locally on the device).

Concerning claims 12 and 24, Yeh discloses wherein the road selector gives a higher weight to tags shared by the user than tags shared by other users (paragraphs [0080]-[0089] – higher weights are given based on the user preferences).

Concerning claims 13 and 25, Yeh discloses wherein tags in the list of previously stored routes by the road selector describe factors relevant to an emotional perception of the route (paragraphs [0080]-[0089] – higher weights are given based on the user preferences and user biometric/emotional data).


Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, French and further in view of US Publication No. 2017/0095674 A1 to Hresko et al. (hereinafter “Hresko”).

Concerning claims 27 and 28, Yeh discloses to prevent one or more routes in the list from being selected as a workout route (paragraph [0045], [0084] – [0087] – database may store plurality of routes, and based on input received from a user, one or more routes may be prevented from being used if the user's biometric information including routes previously used), however, does not disclose whenever the one or more routes have been previously followed by the user.  Hresko discloses to prevent one or more training options in the list from being selected as a training option whenever the one or more training options have been previously followed by the user (paragraphs [0069], [0115] – if a training option (e.g., exercises) has been previously viewed, the training option may be grayed out (i.e., prevent user selection)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the prevention of selecting options as disclosed by Hresko in the system of Yeh in order to indicate to a user which routes they have previously completed, thereby making the system more user friendly.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715